Citation Nr: 1516510	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  15-02 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to death pension benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.

4.  Entitlement to DIC compensation under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1951 to July 1954.  The Veteran died in July 2013 and the Appellant filed her claims as the Veteran's surviving spouse. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran did not have a claim pending for VA benefits and there were no due and unpaid periodic monetary benefits to which he was entitled to receive on the basis of evidence in the file.

2.  The Appellant's countable income exceeds the maximum countable income allowable for death pension benefits.

3.  The Veteran died in July 2013.  The death certificate lists the immediate cause of death as myelodysplastic syndrome.  

4.  At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 100 percent disabling, effective June 27, 2007.     

5.  PTSD was not a principal or contributory cause of his death. 

6.  Myelodysplastic syndrome was not manifest during service or within one year of separation, and is not attributable to service.    

7.  The Veteran was not evaluated totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).  

8.  The Veteran was not "entitled to receive" total service-connected disability compensation by way of the eight possible exceptions listed under 38 C.F.R 
§ 3.22(b).  


CONCLUSIONS OF LAW

1.  The criteria for the award of accrued benefits have not been met.  38 U.S.C.A. §§ 101(4), 5121 (West 2002); 38 C.F.R. §§ 3.57(a), 3.160, 3.1000 (2014).

2.  The criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. § 3.23, 3.271, 3.272 (2014). 

3.  A disability incurred in or aggravated by active service did not cause or contribute substantially to the cause of death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1(k), 3.5(a), 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2014).

4.  The criteria are not met for DIC pursuant to 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a September 2013 pre-rating letter, the RO notified the Appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death.  This letter provided her with the general criteria for the assignment of an effective date and initial rating.    

The Board further finds that VA has complied with the duty to assist by aiding the Appellant in obtaining evidence.  In this case, VA obtained the Veteran's private treatment records, VA treatment records and Social Security Administration (SSA) inquiries.

The Board notes that the Veteran's service treatment records (STRs) are not of record.  The National Personnel Records Center (NPRC) determined that the Veteran's STRs could not be located.  The RO made a formal finding regarding the unavailability of the Veterans STRs.  The RO notified the Appellant and provided her with a form NA 13075 (Questionnaire About Military Service).  In response to the RO's letters, the Appellant did not submit any of her own copies of the Veteran's STRs.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

A VA medical opinion has not been obtained in this case.  See 38 U.S.C.A.
 § 5103A(a).  A VA medical examination is not required as a matter of course in virtually every case involving a nexus issue.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the appellant, in which case an examination may not be required); see also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (providing that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination. Rather, under 
§ 5103(A)(a), VA only needs to make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  As discussed below, the record contains only the Appellant's general lay assertions that there is a nexus between the Veteran's death and service, and thus the Board does not find it necessary to obtain a medical opinion.  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of service connection for the cause of the Veteran's death and the claim for DIC under 38 U.S.C.A. § 1318 are thus ready to be considered on the merits.

II.  Accrued Benefits 

With respect to the Appellant's claim for accrued benefits, the record reflects that no claims were pending at the time of the Veteran's death in July 2013.  Nor was he entitled to any benefits under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Thus, accrued benefits must be denied.

As the pertinent facts are not in dispute and the law is dispositive, this claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Death Pension 

The Appellant is the surviving spouse of the Veteran who had qualifying wartime service.  As such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

The Appellant contends that she is entitled to VA death pension benefits, based on the Veteran's service.  

However, unlike DIC, death pension benefits may only be paid if the Appellant's income is below a certain amount, called the "maximum rate."  See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  This is the amount of pension she would be entitled to if she did not have any income at all.  If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives.  In other words, for every dollar of income she receives, the pension is reduced by that amount.  If, however, her income is higher than the "maximum rate," she is not entitled to any pension.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded under 38 C.F.R. § 3.272.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  SSA benefits or other pension benefits are not excluded.  She has identified only SSA, but as she was employed for many years she should be aware that, if she receives a pension from a private company or the state (including IRA disbursements) as a result of her prior employment, this is counted as income for VA purposes.  

Her SSA benefits substantially exceed the maximum amount of VA death pension to which she could be entitled.  For example, the record shows that effective August 2013 her annual SSA benefit was at least $9,202, her annual retirement from other sources was at least $10, 297 and her SSA Death Benefit was as least as $255.  In contrast, according to the VA's Survivors Benefits Tables, the maximum rate for death pension for a surviving spouse with no dependents for the same time period is $8,359 per year.  As can be seen, the amount of her SSA per year exceeds the maximum annual pension rate by $11,395.  

If certain conditions are met, unreimbursed medical expenses paid by the Appellant may be excluded from income, i.e., subtracted from her income.  The medical expenses must exceed 5 percent of the maximum rate ($696 effective in August 2013), and must be deducted, or subtracted, from income during the time period in which they were paid.  In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party.  In other words, the claimant did not get paid back by anyone or an insurance company for these expenses.  

Moreover, because medical expenses are deducted from the Appellant's income, in order for her to be entitled to any pension on this basis, paid medical expenses must be greater than the break-even point, i.e., the difference between her income and the "maximum rate," and even then she would only get paid the amount over that.  Thus, based on the above information, her out-of-pocket medical expenses (including Medicare and other health insurance premiums) would have to exceed $12, 091 (including the $696 "deductible"), just to get a single dollar of VA death pension.  The record shows that the Appellant's expenses were at most $1,258 for Medicare part B and $2,987.55 for the Veteran's last expenses.

This differential can be expected to continue, because the maximum rate of death pension is adjusted each year by the same percentage as SSA benefits.  38 U.S.C.A. § 1541.  The most likely situation in which the Appellant would ever be entitled to death pension, given the continuation of her SSA benefits, would be due to a combination of her becoming housebound or in need of aid and attendance, which would entitle her to a higher maximum rate of pension, and a significant increase in her paid, out-of-pocket medical expenses.  She is free to reopen her claim in any of these circumstances.  

As it stands now, however, there is no basis on which to grant the Appellant's claim for death pension benefits.  Although the Board finds the Appellant's statements to be credible, that is not a basis for a grant of the claim.  The Board has no authority to grant claims on an equitable basis and, instead, is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Based on the evidence of record, the Appellant's income is substantially above the maximum allowable for death pension benefit purposes.  In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

IV.  DIC Based on the Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.

The Appellant maintains that service connection for the cause of the Veteran's death is warranted, noting that he was in receipt of a 100 percent total disability rating at the time of his death for PTSD, effective June 27, 2007.  

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 
   
With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Any increase in severity in a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury will be service connected.

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) are not applicable.

The Veteran's death certificate reflects that the Veteran died in July 2013 from myelodysplastic syndrome.  The onset of myelodysplastic syndrome was noted to be 12 months prior to death.

At the time of the Veteran's death, he was service connected for PTSD, rated as 100 percent disabling.

Here, in regards to an in-service incurrence, as previously stated, the Veteran's STRs have been destroyed.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between the current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The record does not contain evidence of the Veteran complaining of symptoms or seeking medical treatment for his myelodysplastic syndrome for many years after the Veteran's separation from service in July 1954.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of the disorder is probative evidence against the Appellant's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Here, there is no evidence that the Veteran's service-connected PTSD was a principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In addition, the Board finds no probative evidence or allegation of a secondary connection between the myelodysplastic syndrome listed as the cause of his death on the death certificate and the Veteran's service-connected PTSD.  38 C.F.R. §§ 3.1(k), 3.303, 3.310.  

In addition, the evidence does not demonstrate that his service-connected PTSD was listed as a contributing cause of death listed on the death certificate.  See 38 C.F.R. § 3.310.  

With regard to the presently nonservice-connected cause of death listed on his death certificate, myelodysplastic syndrome, here, there is also no probative evidence of a nexus between myelodysplastic syndrome and the Veteran's period of active service from December 1951 to July 1954.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The Appellant-widow has never specifically contended, and the evidence does not otherwise establish, that the myelodysplastic syndrome listed on the death certificate had its onset during the Veteran's active service many years ago.  

With regard to lay evidence, as noted above, in certain instances, lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).  However, the Appellant has not offered any specific contention as to why she believes that the Veteran's cause of death is related to service or his service-connected PTSD, and thus there is no probative lay evidence on this issue in the present case.  In any event, any such allegation would be clearly outweighed by the evidence of record discussed above.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).

V.  DIC Compensation Under the Provisions of 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, VA death benefits may also be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was "entitled to receive," compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c).  

The term "entitled to receive" means that, at the time of death, the Veteran had filed a claim for disability compensation during his lifetime, and the Veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b)(3).  

In addition, the term "entitled to receive" can mean that the Veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the Veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the Veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the Veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).    
The state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).   

As discussed above, the Veteran died in July 2013.  Prior to death, the Veteran had been in receipt of a 100 percent rating from June 27, 2007.  This is a period of approximately six years.  In other words, the Veteran was not continuously rated as totally disabling (100 percent) for the 10 years immediately preceding his death in July 2013.  He also did not have total disability (100 percent) for at least five years from the date of his separation from service in July 1954.  Furthermore, there is no indication or allegation that he was a former POW.  Thus, the Board finds that the Veteran was not in actual receipt of total 100 percent disability compensation due to service-connected disabilities prior to his death in July 2013 for any of the required periods of time.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  Therefore, the Board finds that entitlement to 38 U.S.C.A. § 1318 benefits are not met on this basis.      
Although the Board is sympathetic to the Appellant's assertions, any potential claim based on "hypothetical entitlement" is now barred as matter of law, no matter when the DIC claim for benefits was filed.  Rodriguez, 511 F.3d at 1156.  Here, the Appellant filed her claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 in August 2013.  In any event, as decided in Rodriguez, the January 2000 changes to 38 C.F.R. § 3.22 are retroactively applicable and bar recovery on the hypothetical entitlement theory, irrespective of when the § 1318 DIC claim was filed.  Accordingly, in as much as the Appellant has asserted a claim based on "hypothetical entitlement," the Board concludes any theory of hypothetical entitlement is barred in the present case pursuant to the applicable regulation, 38 C.F.R. § 3.22, as well the Federal Circuit's holdings in Rodriguez.

It follows that, because any proffered theory of hypothetical entitlement for § 1318 benefits is barred as a matter of law, the Appellant can only establish entitlement to § 1318 benefits if she shows that the Veteran was "entitled to receive" total disability compensation by way of one of the eight possible exceptions listed under 38 C.F.R. § 3.22(b)(1)-(3).  

However, there is no allegation by the Appellant or any evidence of record showing that she has met the criteria for any one of the eight exceptions listed under 38 C.F.R. § 3.22(b).  In this regard, there has been no allegation or evidence of CUE in any prior RO or Board decision, nor has the Appellant or her representative identified any other basis for granting the § 1318 claim.  38 C.F.R. § 3.22(b)(1).  In fact, neither the Appellant nor her representative has ever mentioned CUE.  In addition, the Appellant has not submitted additional service department records that would provide a basis for reopening a previous claim and awarding a total service-connected disability retroactively.  38 C.F.R. § 3.22(b)(2).  

Moreover, the Appellant also does not meet any of the remaining six exceptions listed under 38 C.F.R. § 3.22(b)(3)(i)-(vi).  Specifically, there is no indication that VA was paying the compensation to the Veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the Veteran; the Veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  See 38 C.F.R. § 3.22(b)(3).  

In short, there is no legal basis for granting the Appellant's claim pursuant to 38 U.S.C.A. § 1318.  Accordingly, the Appellant's claim under the provisions of 38 U.S.C.A. § 1318 must be denied for lack of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not evidence, the appeal should be terminated for lack of legal merit or entitlement); accord Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995). 



	

ORDER

Entitlement to accrued benefits is denied.

Entitlement to a death pension is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


